Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: As noted in the preamble, these claims are drawn to a method of making, and are properly grouped with claims 8-13, Group 2, as claim 8 and 16 are substantially similar method claims and Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sound absorbing panel comprising a padding layer with first and second outer face defining a thickness between the two faces, where the padding has channels within it such that the padding layer has increased density in the channels, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kelman et al. (US 5,660,908). Kelman teaches an automobile headliner (sound-absorbing panel) comprising a batt with a plurality of corrugated channels which provide areas of reduced batting thickness, and correspondingly higher batt fiber density (Kelman items 24) and thus lower density ‘far’ from the channels, i.e. the uncompressed regions 22 (Kelman col 2, ln 38-47). Kelman further teaches that the fibers may be polyethylene terephthalate (synthetic) fibers (Kelman col 2, ln 13-15). .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Applicant’s submission dated 3/23/22 has been entered. Claim 1 has been amended. Claims 14-18 have been newly added. Claims 3, 8-13, and 16-18 are withdrawn from consideration as they are directed to a non-elected invention. 

Specification
The amendment filed 3/23/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the specification states that Fig. 2.1-2.6 illustrate a first and second padding layer, with a channel enclosed between.
Per Applicant’s as-filed specification at page 11, lines 4-5, “Figures 2.1 to 2.6 show instead a variant where the padding layer is not formed by two separate layers, but by a single layer.” As such, Applicant’s amendment would directly contradict the as-filed specification and thus add new matter regarding figures 2.1-2.6.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelman et al. (US 5,660,908).
Regarding claim 1, Kelman teaches an automobile headliner (sound-absorbing panel) comprising a padding layer of batting of polyethylene terephthalate (synthetic) low-melt (heat bonded) fibers (Kelman col. 2, ln 13-15) with a plurality of corrugated channels which provide areas of reduced batting thickness, and correspondingly higher batt fiber density (Kelman items 24) and thus lower density in a zone distanced from the channels, i.e. the uncompressed regions 22 (Kelman col 2, In 38-47). Further, this is all within the thickness direction of the headliner, so both the regions of greater and lower density are between the first and second outer faces.
Regarding claim 2, Kelman teaches an auto headliner as above for claim 1. Kelman further teaches that the channels are thru-holes as they start on one major edge, eg at around item 16 and follow the corrugations 18 across to the opposite face, defining the channels 20 in-between the ribs (Kelman col. 2, ln 38-47; fig 3). 
Regarding claim 4, Kelman teaches an auto headliner as above for claim 1. Kelman further teaches that the channels are at least partially filled with full-density extruded PET (a molding core) (Kelman col 2, ln 62-63).
Regarding claim 5, Kelman teaches an auto headliner as above for claim 1. Kelman further teaches that the channels may instead of the extruded PET ribs, have PET “I” or “T” beams for structure support and stiffening (Kelman fig 4, 5, items 28; col 3, ln 24-33). Further these may be considered ‘at least partially inserted in a removable manner’ as Kelman also teaches that the stiffeners may be omitted if desired (Keman col 3, ln 19-23).
Regarding claim 6, Kelman teaches an auto headliner as above for claim 1. Kelman further teaches that the bottom of the channels, items 20 run all the way to the left and right edge of the headliner of figure 3 (Fig 3, items 20; col. 3, ln 42—57). This would intrinsically render edge portions with reduced thickness along at least a portion of the perimeter of the panel. 
Regarding claim 7, Kelman teaches an auto headliner as above for claim 1. Kelman further teaches that the panels may be equipped with a PET scrim or fabric layer on the first and second surfaces of the headliner (Kelman col 4, ln 17-22; col 3, ln 48-51). Taking these opposing fabric layers into consideration, the panel may be considered ‘double-sided.’ Further, a vertical reflection point along the center of any of the channels (20) or ribs (22) would yield a left-right symmetrical cross-section.
Regarding claims 14 and 15, Kelman teaches an auto headliner as above for claim 1. Kelman further illustrates that the channels are enclosed in a direction of the panel thickness by a first padding layer (item 22) and a second padding layer (item 26) (Kelman fig 2, annotated, below).

    PNG
    media_image1.png
    294
    589
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the channel being in a central region with densified regions of padding both above and below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/2/2022